Bisctioff, J.
As it was conceded upon the trial that defendant was in-
debted to plaintiff on account of the first cause of action set forth in the complaint in the sum of $340.39, and the second cause of action was withdrawn, the contention of the parties to this action was limited to- defendant’s-right to recover upon the counter-claim averred in the answer. Defendant claimed that some time in or about the years 1887 or 1888 one John H..Flanders was plaintiff’s authorized agent for the sale of seed, and as such-sol'd and) delivered to the defendant a quantity of seed peas, representing and warranting them to be first class, of a certain name, kind, and quality,, as well as-marketable; that defendant agreed to pay therefor $1,777.50; that the seed peas delivered were not of the kind and quality represented and warranted», but that they were of inferior quality, and non'-marketable; and that because of plaintiff’s breach of warranty defendant sustained a loss of $2,000. The agency of Flanders, as wrell as the sale and warranty by him as the agent of the plaintiff, was denied by the latter. On the trial, however, defendant adduced evidence tending to establish those facts, but the only evidence relied upon to sustain the allegation of a breach of the warranty, so far as it is apparent from the record before us, consisted of the testimony of Howland, defendant’s general manager, to the effect that the seed delivered was at the-time of the trial worth no more than $260, though defendant had agreed to* pay therefor $1,777.50; and to support the claim of damage resulting front-the breach of the alleged warranty by the plaintiff the evidence adduced, for the defendant failed to disclose that the seed delivered, if it had been of tile? kind and quality as warranted, would have been worth any more than defendant had agreed to pay, or that defendant did pay the sum agreed. It is true that Flanders, a witness for defendant, did testify that defendant had paicL Sim something on account of the purchase price, and that the amount paid, him was remitted to plaintiff; but how much defendant had paid, and whether- or not it was more or less than the actual value of the seed delivered to- and retained by the defendant, did not appear. Upon this evidence plaintiff requested the court to direct a verdict in its favor for the amount conceded to be due on the first cause of action, which request was refused. Thereupon defendant moved for the direction of a verdict in its favor for $1,176.61». the sum agreed to be paid by it for the seed, after deducting therefrom $260,. the actual value of the seed delivered, and $340.89, the amount admitted to-be due and owing from it to the plaintiff on the first cause of action. This-motion was also denied, and the court thereupon proceeded to charge the jury», submitting to them for determination only the question whether or not the-seed peas delivered were as warranted, and directing them, if they believed! the evidence adduced by defendant that they were not so, to find for the defendant in the sum of $1,176.61, that being the amount, as above stated» agreed to be paid by defendant for the seed, less the actual value of the seed delivered and retained and the admitted indebtedness to plaintiff on the first cause of action, the court thus assuming the facts of the sale and warranty of the seed to be established. No request was made on behalf of either party fertile submission of any other question, and no exception was taken to the-charge. The jury disregarded defendant’s counter-claim, and found a verdict;for the plaintiff in the sum of $340.89. Defendant thereupon moved for a. new trial upon the several grounds allowed by section 999 of the Code of Civil Procedure, which motion was denied. To the refusals of the court to-direct a verdict for defendant, and to grant a new trial, defendant duly excepted.
We think that the evidence did not authorize a finding for the defendant-upon the counter-claim, and that a verdict should have been directed for the-.plaintiff as requested. Assuming it to be as claimed upon the trial, that the-seed alleged to have been sold and delivered by plaintiff to defendant was not. worth as much as defendant had agreed to pay therefor, it did not follow thafc *450•the seed was not of the kind and quality warranted. That it was not so was the essential fact upon which defendant’s right to recover was dependent, and it was incumbent upon defendant to establish the existence of that fact by ¡sufficient evidence. Again, there was no proof of any damage resulting to -defendant from a breach of the alleged warranty. This action was not ¡brought to enforce payment of the purchase price agreed to be paid by defendant, and it nowhere appeared that defendant had paid on account of such •purchase price anything beyond the admitted value of the seed delivered to and retained by it; and, in the absence of proof that the value of the seed, as warranted, exceeded the price agreed to be paid, no damage could have resulted to defendant from a breach of the warranty. But, assuming that defendant has paid the whole purchase price agreed to be paid by it, and that the testimony of Howland, defendant’s general manager, was sufficient to have sustained a finding that the seed delivered was not as warranted, and was wholly uncontradicted in this respect, the testimony was subject to discredit as that of an interested witness, as the facts that he purchased the seed and contracted the indebtedness for it in the course of his management of defendant’s affairs sufficiently identified him with defendant’s interest in the -subject-matter of the counter-claim to bring his testimony within the rule •that the testimony of an interested witness may be rejected, though not disputed. Elwood v. Telegraph Co., 45 N. Y. 549; Honegger v. Wettstein, 94 N. Y. 252; Bank v. Diefendorf, 123 N. Y. 191, 25 N. E. Rep. 402. Defendant’s motions were therefore properly denied.
On the trial defendant’s counsel offered in evidence a number of letters, besides testimony, all of which had reference to transactions between plaintiff ¡and persons other than defendant, and were in no manner connected with the subject-matter of the counter-claim. These letters, and the testimony offered, were properly excluded as irrelevant, and the exceptions to such exclusion are without merit.
One other exception is urged upon defendant’s brief,—that having reference to the exclusion of testimony to an alleged conversation of defendant’s witness Flanders with Stearns, plaintiff’s treasurer. To have entitled defendant to the introduction of testimony respecting this conversation, it was incumbent upon counsel first to have disclosed its materiality. Such •was omitted, and the testimony was therefore properly excluded. Trustees, ■etc., v. Insurance Co., 23 How. Pr. 448. The judgment and order appealed from should be affirmed, with costs.